Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 No. 333-209466 and Form S-8 File No. 333-134245 and No. 333-40413 of Milestone Scientific Inc. of our report dated March 31, 2017 relating to our audit of the consolidated financial statements of Milestone Scientific Inc. as of December 31, 2016, which appear in this Form 10-K. /s/ Friedman LLP East Hanover, New Jersey March 31, 2017
